Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 01/15/2012 has been entered.  Claims 1-4, 6-11 and 13-22 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11 and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. in view of Muhme (US 5886634), Marshall (US 2005/0140504), Nurminen (US 2006/0178110) and/or Ross (US 2011/0068922).
Claim 1 of the ‘287 patent includes steps corresponding to claim 1 of the instant application with the difference being that the ‘287 patent claims determining whether first and second data are authorized without expressly claiming receiving first and second authorization data from a verification platform in instant claim 1.  It would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the claims of the ‘287 patent receiving first and second authorization data from a verification platform in view of Muhme, Marshall, Nurminen and/or Ross disclosing receiving authentication data from memory/database that may be local or from a host/ authority control station for approval by the host/ authority to ensure central control/management.  See the rejections under 35 USC 103 for detailed explanation of the secondary references.
The claims correspond as follows 
16656802	10453287
1		1
2		4
3		6/13
4		1
6		8
7		Muhme
8		8
9		11

11		8
13		8
14		Muhme
15		15
16		18
17		6/13
18		15
19		15
20		8
21		13
22		16
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muhme (US 5886634) in view of Marshall (US 2005/0140504).
Regarding claim 1, Muhme discloses a method (system and method in title, abstract), comprising:
receiving, by a wireless communication device associate with a secured location, 
the secured location being associated with a lock (lock 32 secures exit 16 in figs 1-2, col 3 lines 25-37, col 3 line 65-col 4 line 28, col 7 line 56-col 8 line 5); 
receiving, by the wireless communication device and based on the first data, first authorization data indicating whether access to the secured location is authorized (receive authorized response from database that all tags associated with first tag from block 252 are present by “yes” after block 256 in fig 4, col 7 line 48-col 8 line 5);  
the first authentication data received from a verification platform (the database 38 in inventory control system ICS 36 that processes/controls authorization events in col 3 line 38-col 5 line 48);
receiving, by the wireless communication device, second data the second data identifying a second tag (base station 18 at exit 16 wirelessly receives ID of second/ next tag 20/22/56 within range in abstract, figs 1-4, col 2 line 50-col 3 line 24, col 3 line 65-col 4 line 28, col 4 line 63-col 5 line 20, col 7 line 1-col 8 line 37);
receiving, by the wireless communication device and based on the second data, second authorization data indicating whether access to the secured location is authorized (receive authorized response from database that all tags associated with second (next) tag from block 260 are present by “yes” after block 256 in fig 4, col 7 line 48-col 8 line 5);
the second authentication data received from a verification platform (the database 38 in inventory control system ICS 36 that processes/controls authorization events in col 
determining, by the wireless communication device and based on the first authorization data and the second authorization data, that access to the secured location is authorized (confirm all associated tags present for all tags read in “no” from block 258, col 7 line 56-col 8 line 5); and
causing, by the wireless communication device, the lock to be unlocked (unlock/deactivate lock if authorized in col 3 line 65-col 4 line 15, col 5 lines 21-31, col 6 lines 50-58).
Muhme includes plural tags 20/22/56 that identify person and item (fig 1), person and item and container (fig 2), person and escort (col 8 lines 38-47) that must all be present to authorize unlock.
Muhme does not expressly state that the wireless communication is short range, but discloses that the tags are in range (col 3 line 65-col 4 line 15, col 6 lines 20-39, col 7 lines 37-47, col 8 lines 26-37), in proximity to item or person (col 1 lines 40-49, col 3 lines 4-11) and using any appropriate wireless communication technique or protocol including radio frequency, infrared, optical or ultrasound (col 3 lines 12-24, col 6 lines 20-39).  Muhme does not expressly state that the first tag is a “transaction card,” but discloses that a tag for a person may be a badge or identification card in col 8 line lines 56-63.  Muhme does not expressly state that the second tag is “a user device” but does disclose tags for items including computers, personal information managers, telephones, etc. in col 2 line 57-col 5 line 3).
Marshall discloses an analogous art system and method for interactive control 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Muhme the wireless communication device is short range in view of Marshall disclosing short range reader to ensure tags are in vicinity of the reader as suitable wireless protocol for the appropriate wireless technique/ protocol of Muhme.    
Further regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the first tag is a “transaction card” and the second tag is “a user device” in view of Muhme disclosing 1st tag for a card and 2nd tag for items including personal information managers and telephones and Marshall disclosing first tag is a “transaction card” and the second tag is “a user device” as example tags to provide interactive control in response to two or more tags.
Claim 8 is directed to a short-range wireless communication device comprising: 
Muhme discloses the wireless device (base station) with memory 108 including program instruction 112 executed by processor 106 to control overall operation and function of the base station (col 5 lines 4-20).
Marshall discloses a similar processor and memory (action server 28 and database 30 in abstract, para 0020) and that that the information of the two tags may be linked together by the reader without having to be presented in a predetermined order (par 0027).
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above to claim 1, one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to perform the method of claim 1 in view of Muhme disclosing memory 108 including program instruction 112 executed by processor 106 to control overall operation and function of the base station.
Further regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the user device as first tag and transaction card as second device in view of Marshall disclosing that that the information of the two tags may be linked together by the reader without having to be presented in a predetermined order.

Muhme discloses the wireless device (base station) with memory 108 including program instruction 112 executed by processor 106 to control overall operation and function of the base station (col 5 lines 4-20), with instructions non-transitory ROM in col 6 lines 8-19).  The first and second tags are different tags on different items, people or containers (20, 22, 56 for P1-P12, I1-I36, C1-C43 in figs 1-4).
Marshall discloses first and second tags that are different tags (10, 10’, 12, 12’ in figs 1-4) and different types of tags for different organizations, classes, actions, information and/or protocols (para 0021-0023, 0027-0028).  
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a short-range wireless communication device, cause the one or more processors to perform the method of claim 1 in view of  Muhme disclosing processor and memory for programmable control and the method being obvious for the same reasons applied above to claim 1.
Further regarding claim 15, it would have been obvious to one of ordinary skill in 
Regarding claims 2, 9 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, causing a display device, associated with the short-range wireless communication device, to display a notification indicating that the lock is unlocked in view of  Muhme disclosing visual alarm or other message indicator (30, 40) associated with base station 18 to indicate status of the lock/exit (col 3 lines 25-52, col 4 lines 16-28, col 5 lines 21-31, col 6 lines 50-58) and/or Marshall disclosing display (38 20) associated with the reader 14 to indicate output information/ alert to the user (abstract, para 0020, 0023, 0026, 0032-0037). 
Regarding claims 3, 10 and 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the short-range wireless communication device includes at least one of: a Bluetooth device, an infrared device, or a ZigBee device in view of Muhme disclosing using any appropriate wireless communication technique or protocol including radio frequency, infrared, optical or ultrasound (col 3 lines 12-24, col 
Regarding claims 4, 11 and 18, Muhme discloses base station 18 starting an event timer (step 208) before wirelessly (col 3 lines 32-25) reading plural cards/tags/badges prior to timeout (step 216) to define a narrow time window to limit the number of items persons and/or containers, to frustrate tailgaters, and/or to require a person to be escorted by another person (fig 4, col 6 lines 50-67, col 7 lines 16-36, col 8 lines 37-63).  After reading tags, the base station queries a database (step 254).  The database may be database 38 at remote inventory control system ICS 36 and/or database 110 at the base station to determine if access is authorized (figs 1-4, col 3 lines 38-58. col 5 lines 33-48).  The reading may be by any suitable wireless technique (col 5 lines 4-20). Muhme also discloses the wireless access device (base station 18) with a processor 20 and memory 108 with program instructions executed by the processor to perform the method steps/ tasks.  See fig 3, col 5 lines 4-20.  
Marshall discloses a timer 32 which is usable in determining a time window/ period for the reading and linking tags 10 and 12 to jointly determine a process to be carried out (para 0006, 0020, 0026-0027, 0031-0032).  A warder escorting prisoners (para 0035) is similar to the escorting of Muhme.
Regarding claims 4, 11 and 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, starting a timer based on the first authorization data indicating that access to the secured location is authorized based on the first data; and 
Regarding claims 6, 13 and 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above providing, to the user device and based on the second data, data indicating that access to the secured location is authorized in view of  Muhme disclosing visual alarm or other message indicator (30, 40) associated to indicate status of the lock/exit (col 3 lines 25-52, col 4 lines 16-28, col 5 lines 21-31, col 6 lines 50-58) and Marshall disclosing display (20)  to indicate output information/ alert to the user on the user device (abstract, para 0020, 0023, 0026, 0032-0037).
Regarding claims 7 and 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above providing, to an authorization platform, data identifying the secured location associated with the short-range wireless communication device in view of Muhme disclosing the base station transmitting information to the inventory control system to update location and status for tracking items, persons and/or containers (col 2 lines 12-23, col 5 lines 33-65col 7 line 56-col 8 line 5) and suggested by Marshall including tracking people and goods (para 0002).

Regarding claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first data is received via a first wireless communication protocol, and the second data is received via a second wireless communication protocol different from the first wireless communication protocol, in view of Marshall disclosing different tags for different tag types, different organizations, classes, actions, information and/or protocols. For example, Marshall discloses one Bluetooth tag and one ZigBee tag (par 0021). 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muhme (US 5886634) in view of Marshall (US 2005/0140504) as applied above and further in view Nurminen (US 2006/0178110).
The combination applied above lacks UWB.
Nurminen discloses an analogous art access control system and method with tags using various wireless protocols including RFID, RF, IR, BT, ultra wideband (UWB), 
Regarding claims 3, 10 and 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the short-range wireless communication device includes at least one of: an ultraband device, in view of Muhme and Marshall disclosing various wireless techniques/ protocols for tags and Nurminen disclosing various wireless protocols including ultra wideband (UWB) for tags as an obvious protocol for wireless access control with enhanced security (para 0021, 0027, 0089-0093).

Claims 3, 10, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muhme (US 5886634) in view of Marshall (US 2005/0140504) as applied above and further in view of Ross (US 2011/0068922).
The combination applied above lacks NFC.
Ross discloses an analogous art inventory monitoring and verification system and method (title abstract) describing wireless tags as RFID tags that may have various wireless protocols including active RFID tags, passive RFID tags, semi-passive RFID tags, Bluetooth tags and NFC tags in para 0027.
Regarding claims 3, 10 and 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the short-range wireless communication device includes at least one of: NFC device, in view of Muhme and Marshall disclosing various wireless techniques/ protocols and Ross disclosing various wireless protocols including 
Regarding claim 22, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first data is received via near-field communication (NFC), and the second data is received via NFC, in view of Muhme and Marshall disclosing various wireless techniques/ protocols and Ross disclosing various wireless protocols including NFC as an obvious protocol for wireless tag inventory monitoring and verification.  Further, Muhme discloses plural RF tags, Marshall discloses plural RF-ID tags and Ross discloses plural NFC tags usable for RFID tags, providing first and second data by NFC.
Response to Arguments
The obvious double patenting (ODP) and 35 USC 103 (103) rejections made in the non-final rejection have been withdrawn in view of Applicant’s arguments and amendment filed 01/15/2021.  However, new ODP and 103 rejections have been necessitated by applicant’s amendments. 
Muhme is applied to disclose verification platform to authenticate first tag and second tags (on items, persons, containers) to unlock a lock and Marshall is applied to disclose similar authentication of first tag and second tag (on transaction cards and user terminal/device) for interactive control and suggested Muhme disclosing tagged cards and tagged items including personal devices or phones.   Nurminen discloses UWB tags and Ross discloses NFC tags.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ikegami (US 2010/0237989) discloses goods management with tag on goods and tag on cell phone and/or employee ID card. Finn (US 2006/0208066) discloses an RFID token with RFID-contactless interface according to ISO 14443 & ISO 15693 and/or NFC and wireless interface according to ZigBee, Bluetooth, WLAN 802.11, UWB, USB wireless and/or any similar interface. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/9/2021						/EDWIN C HOLLOWAY III/ 
(571) 272-3058					Primary Examiner, Art Unit 2683